Citation Nr: 0727647	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-19 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent 
disabling for bilateral hearing loss, for the period December 
19, 2003, to August 11, 2004.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 50 percent disabling.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to a service-connected disability.

4.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

During the veteran's May 2007 video hearing before the Board, 
his representative asserted that an April 2006 private 
audiological evaluation showed evidence of increasingly 
severe hearing loss, such that it had worsened since the 
November 2004 VA examination.  Although this April 2006 
private evaluation appears to show increased hearing loss, 
both in terms of puretone decibel loss and speech recognition 
percentages, it is an uninterpreted puretone audiometry 
graph, and thus in a format that is compatible with VA 
guidelines; therefore, it cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  However, the Board is 
cognizant that the record contains evidence that the 
veteran's service-connected disability has worsened since the 
last VA examination in November 2004; accordingly, a new 
examination must be scheduled to determine its current 
severity.  See 38 C.F.R. § 3.159(c) (4) (i); see also Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).  

The veteran's representative also asserted during the May 
2007 hearing that a VA examiner had conceded that the 
veteran's hearing loss was caused at least in part by 
exposure to acoustic trauma during military service, that an 
opinion should be obtained as to whether the veteran's 
tinnitus may also have been the result of said acoustic 
trauma.  To that end, the May 2004 VA examiner's opinion with 
respect to this issue is inconsistent; while concluding that 
the etiology of the veteran's tinnitus was unknown but not 
likely service related, he also concluded that the veteran's 
hearing loss was related to service, based on a "lack of 
other etiological factors including non-military noise 
exposure . . . ."  Additionally, the May 2007 hearing 
testimony included discussion as to whether the veteran's 
tinnitus could be related to his service-connected hearing 
loss, on a secondary basis.  38 C.F.R. § 3.310(a) (2006).  
Accordingly, another VA opinion must be obtained as to the 
relationship between the veteran's tinnitus and his military 
service, and between his tinnitus and any service-connected 
disability.

As the issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) is inextricably intertwined with issues that are being 
remanded as discussed above, it must also be remanded to the 
RO for consideration and current examination with 
readjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  However, review of the claims file also reveals 
that the RO's letters to the veteran notifying him of the 
criteria required to substantiate a claim for TDIU are 
substantively lacking.  Accordingly, an additional letter 
notifying the veteran of the criteria for entitlement to TDIU 
must be provided.

Accordingly, the appeal is remanded for the following 
actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Specifically, this action must 
include notifying the veteran of the 
criteria for secondary service connection 
with regard to the issue of entitlement to 
service connection for tinnitus, to 
include as secondary to a service-
connected disability, as well as the 
criteria for entitlement to TDIU.

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected bilateral hearing loss, the 
etiology of his tinnitus, and his 
entitlement to TDIU.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.

With respect to the evaluation of the 
severity of the veteran's bilateral 
hearing loss, a complete audiological 
evaluation must be conducted.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  

Additionally, the VA examiner must state 
whether the veteran's tinnitus is related 
to the veteran's military service, or to 
his service-connected bilateral hearing 
loss.  Information contained in the 
veteran's service personnel records, 
including his military occupational 
specialty, the objective medical findings 
in the service medical records, the 
postservice audiological evaluations 
currently of record, the veteran's history 
of inservice and postservice noise 
exposure, and any other pertinent clinical 
findings of record, must be taken into 
account.  

Finally, the VA examiner must determine 
the impact that the veteran's service-
connected disorder(s), to include tinnitus 
if it is determined to be related to 
military service or a service-connected 
disability on VA examination, have on his 
employability.  The examiner must elicit 
from the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the veteran would be 
unable, if he were to seek employment at 
the present time, to obtain or retain 
employment due only to his service-
connected disorder(s), consistent with his 
education and occupational experience, 
irrespective of age, any nonservice-
connected disorders.  

A complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

